Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 28, 2017

                                       No. 04-17-00329-CR

                                           Brian FAZIO,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR5284
                           Honorable Melisa Skinner, Judge Presiding


                                          ORDER

        The reporter’s record in this case was due June 19, 2017. When reporter Mary Beth
Sasala failed to file her portion of the record, this court sent her a notice pursuant to Rule 37.3 of
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 37.3. The notice advised Ms.
Sasala the record was past due and that if the record had not been filed because appellant was
required to pay for the record but had not, she should file a notification of late record on or July
3, 2017, stating such fact. The letter further stated that if payment was not an issue, the record
was due in this court on or before July 24, 2017. Ms. Sasala did not respond to our notice letter.
Thus, her portion of the record was due July 24, 2017.

        On July 25, 2017, Ms. Sasala filed a notification of late record asking for an extension of
ninety-eight days from the current due date and one hundred and thirty-three days from the
original due date, i.e., October 30, 2017,. Ms. Sasala explained she needed additional time
because she is “in court/trial nonstop every day and am trying to complete and file” records in
three other cases in which the records total fifteen hundred pages. After review, we GRANT IN
PART AND DENY IN PART the request for an extension of time to file the reporter’s record.
We grant the request for an extension to file the record, but only for thirty days from the current
due date. See TEX. R. APP. P. 35.3(c) (stating each extension of time to file record must not
exceed thirty days in ordinary or restricted appeal). Accordingly, we ORDER court reporter
Mary Beth Sasala to file the record in this court on or before August 23, 2017.
        We order the clerk of this court to serve a copy of this order on all parties and court
reporter Mary Beth Sasala.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.




                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk